Citation Nr: 1548469	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for muscle group I, left trapezius strain.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2014, prior to the certification of this appeal, the Veteran's authorized representative wrote both the VA and the Veteran that it was withdrawing from its services as the Veteran's representative before VA.  38 C.F.R. § 20.608 (2015).  The Veteran did not appoint another representative.  Accordingly, she is unrepresented in this claim.

The Veteran has asserted that her muscle disability has caused new neck and shoulder conditions to develop.  See July 2014 VA Form 9.  The Board notes, however, that such developments were investigated during the February 2014 VA examination and that investigation lead to the diagnosis of new disabilities for which the RO granted service connection.  June 2014 Rating Decision.  In her statements, the Veteran did not clearly indicate a disagreement with that rating decision or the ratings assigned therein; thus, the Board will not construe her writing as a valid notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  Accordingly, those issues are not before the Board.


FINDING OF FACT

The Veteran's muscle group I, left trapezius strain more nearly approximate moderate impairment of that muscle group due to consistent complaints of loss of power and fatigue-pain, which are cardinal signs and symptoms of a muscle disability.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for muscle group I, left trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 214); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5301 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2007, February 2009, and February 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Increased Rating

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Framework for Evaluating Muscle Disabilities

Evaluation of muscle injuries and their residuals are based on an assessment of the impact function of the muscle group (MG) affected.  The body is divided into MGs in five anatomical regions.  The Veteran's service-connected disability involves MG I and she is currently assigned an initial 10 percent rating pursuant to Diagnostic Code (DC) 5301.  See 38 C.F.R. § 4.73.  Her left shoulder is her nondominant side, so the nondominant ratings will apply.  See 38 C.F.R. § 4.69.

Under DC 5301 for the non-dominant MG, slight injury is rated zero percent disabling, moderate injury is 10 percent disabling, moderately severe injury is 20 percent disabling, and a severe injury is rated 30 percent disabling.  38 C.F.R. § 4.73, DC 5301.

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the MG involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Pursuant to 38 C.F.R. § 4.56(d)(1), a finding of slight disability of the MG is warranted where:  (i)  Type of injury.  Simple wound of muscle without debridement or infection; (ii)  History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability; (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

Pursuant to 38 C.F.R. § 4.56(d)(2), a finding of moderate disability of the MG is warranted where:  (i)  Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; (ii)  History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Pursuant to 38 C.F.R. § 4.56(d)(3), a finding of moderately severe disability is warranted where:  (i)  Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements; (iii)  Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more MGs.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.

Pursuant to 38 C.F.R. § 4.56(d)(4), a finding of severe disability is warranted where:  (i)  Type of injury.  Through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements; (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A)  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C)  Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D)  Visible or measurable atrophy; (E)  Adaptive contraction of an opposing group of muscles; (F)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G)  Induration or atrophy of an entire muscle following simple piercing by a projectile.

C.  Analysis

The Veteran seeks an initial rating in excess of 10 percent for her MG I, left trapezius strain.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Board first points out that the Veteran's service-connected disability was initially evaluated as an injury to MG XXIII.  However, the most recent VA examination shows that MG I is the more appropriate injury site and therefore DC 5301 is more appropriate than DC 5323.  This action did not change the fact that the Veteran's disability remained service connected and such an action to change the diagnostic code to more accurately determine the benefit to when a veteran may be entitled is permissible.  See, e.g., Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (changing the diagnostic code from one MG to another MG does not violate the rules protecting against the severance of service connection).

The Board finds that the Veteran's MG I, left trapezius strain more nearly approximates moderate disability, corresponding to a 10 percent rating pursuant to DC 5301.  In reviewing the disability, the Board notes that it was not the result of a wound; and therefore, it is inconsistent with the "Type of injury" generally approximating a compensable rating pursuant to DC 5301.  See 38 C.F.R. § 4.73.  The disability, though, has manifested in two cardinal signs of a muscle disability: consistent loss of power and consistent fatigue-pain.  See February 2014 VA examination report.  The Board has also found objective symptoms of pain, pain on motion, and tenderness.  See February 2009 VA examination report.  Additional subjective symptoms include weakness, easy fatigability, loss of strength and endurance, and muscle spasms.  See February 2009 VA examination report; September 2008 Womens Health Outpatient Note.  The disability has impacted her functioning by limiting pushing, pulling, lifting, and going to the gym; as a result of these functional limitations, the Veteran has been forced into a more sedentary lifestyle and gained weight.  February 2009 VA examination report.  There have not been objective findings of a scar, evidence of fascial defects, or an effect on muscle substance or function; findings that would be expected of a disability approximating moderate impairment.  Nonetheless, given the presence of the two cardinal signs, the Board will resolve reasonable doubt in favor of the Veteran and find that the MG I, left trapezius strain more nearly approximates moderate impairment, corresponding to a 10 percent rating pursuant to DC 5301.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73.

A higher 20 percent rating may be warranted where the MG I disability is moderately severe; however, the Board finds that the Veteran's disability does not approximate that level of impairment.  In that regard, again, the Veteran's disability does not match the "Type of injury" expected of such a rating.  In terms of "History and complaint," the Board finds that there is a record of consistent complaint of the two cardinal signs and symptoms of muscle disability, but there has not been hospitalization for treatment of the disability and it has not resulted in the Veteran being unable to keep up with her work requirements.  With regard to "Objective findings," none of the criterion for a moderately severe disability have been met; though, the Board notes that the Veteran has subjectively complained off loss of strength, endurance, and fatigability, but these have not been objectively confirmed on examination.  Accordingly, the Board finds that although there is some evidence corresponding to a higher level of impairment, the evidence does not weigh in the Veteran's favor.  There is no doubt to be resolved; a higher 20 percent rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73, DC 5301.

The Board has considered whether "staged ratings" are warranted but finds that the Veteran's muscle disability has manifested in a level of impairment that has generally been consistent throughout the period on appeal.  Therefore, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  The Veteran's disability results in symptoms of pain, pain on motion, tenderness, loss of power, fatigue-pain; as well as subjective symptoms of muscle spasms, loss of strength and endurance, weakness, and fatigability.  Such symptoms are to be expected of muscle disabilities and the Board finds that to not be so exceptional in nature to warrant referral for an extraschedular rating.  The Veteran has also reported additional functional impairments such as problems pulling, pushing, lifting, and going to the gym.  These limitations have resulted in a more sedentary lifestyle that has caused her to gain weight.  While weight gain and an inability to go to the gym are not expressly considered in the rating schedule, again, the Board finds these symptoms to not be exceptional in nature.  Such functional impairments could follow from a muscle disability, and none of the Veteran's symptoms have resulted in hospitalization.  The Board notes that the Veteran has reported to frequently missing work due to her pain; however, she has maintained gainful employment and in the most recent February 2014 VA examination report the examiner indicated that the types of functional impairments caused by her disability would not limit her occupational functioning as a nursing administrator.  Moreover, the evidence does not reveal any symptoms caused by the combination of multiple service-connected disabilities that would warrant referral for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that the rating criteria are adequate to assess the Veteran's disability; referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the evidence does not show that the Veteran's muscle disability has resulted in the loss of use of any extremity or of both buttocks and therefore consideration of special monthly compensation pursuant to 38 C.F.R. § 3.350 is not necessary.  See 38 C.F.R. § 4.73.

In summary, the preponderance of the evidence does not support that the Veteran's MG I, left trapezius strain more nearly approximates moderately severe impairment, or higher; there is no doubt to be resolved; a higher initial rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73, DC 5301.


ORDER

An initial rating in excess of 10 percent for MG I, left trapezius strain is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


